UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K x Annual report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended December 31, 2012, or ¨ Transition report pursuant to section 13 or 15(d) of the Securities Exchange act of 1934 for the transition period fromto Commission File No. 0-23015 GREAT CHINA INTERNATIONAL HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 87-0450232 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) C Site 25-26F President Building, No. 69 Heping North Street Heping District, Shenyang 110003, People’s Republic of China (Address of Principal Executive Offices and Zip Code) Registrant’s Telephone Number: 0086-24-22813888 Securities registered under Section 12(b) of the Act: None Securities registered under Section 12(g) of the Act: Common Stock, Par Value $0.001 Indicate by check mark if registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes¨Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T(§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. ¨Large accelerated filer¨Accelerated filer¨Non-accelerated filerx Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act).Yes¨Nox The aggregate market value of voting stock held by non-affiliates on June 29, 2012, based on the average bid and asked prices on that day was 121,439.As of March 29, 2013, the Registrant had outstanding 11,759,966 shares of common stock, par value $0.001. Documents incorporated by reference: None. CAUTIONARY STATEMENT ON FORWARD-LOOKING STATEMENTS This annual report on Form 10-K may contain certain “forward-looking” statements as such term is defined by the Securities and Exchange Commission in its rules, regulations and releases, which represent the Company’s expectations or beliefs, including but not limited to, statements concerning the Company’s operations, economic performance, financial condition, growth and acquisition strategies, investments, and future operational plans.For this purpose, any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements.Without limiting the generality of the foregoing, words such as “may,” “will,” “expect,” “believe,” “anticipate,” “intent,” “could,” “estimate,” “might,” “plan,” “predict” or “continue” or the negative or other variations thereof or comparable terminology are intended to identify forward-looking statements.This information may involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from the future results, performance or achievements expressed or implied by any forward-looking statements. This annual report contains forward-looking statements, many assuming that the Company resolves its outstanding debt obligations and is able to continue as a going concern, including statements regarding, among other things, (a) negotiating settlement of our outstanding debt obligations, (b) our plans for developing or participating in the development of real estate projects, (c) our opportunities for participating in new real estate projects, (d) our growth strategies, (e) anticipated trends in our industry, (f) our future financing plans, (g) our anticipated need for working capital, (h) the impact of governmental regulation of the real estate industry in China, and (i) the availability of labor and materials for project development.These statements may be found under Item 1. “Business,” “Item 2. Properties” and “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations,” as well as in this annual report generally.Actual events or results may differ materially from those discussed in forward-looking statements as a result of various factors and matters described in this annual report.In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this annual report will in fact occur. Given these risks and uncertainties, readers are cautioned not to place undue reliance on our forward-looking statements. 2 TABLE OF CONTENTS ITEM NUMBER AND CAPTION Page Part I 1. Business 4 1A.Risk Factors 5 1B.Unresolved Staff Comments 5 2. Properties 5 3. Legal Proceedings 7 4. Mine Safety Disclosures 7 Part II 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 6. Selected Financial Data 7 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 7A.Quantitative and Qualitative Disclosures About Market Risk 10 8. Financial Statements and Supplementary Data 10 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 10 9A.Controls and Procedures 10 9B.Other Information 11 Part III 10.Directors, Executive Officers and Corporate Governance 11 11.Executive Compensation 12 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 13 13.Certain Relationships and Related Transactions, and Director Independence 13 14.Principal Accountant Fees and Services 14 15.Exhibits and Financial Statement Schedules 15 3 PART I ITEM 1.BUSINESS General Great China International Holdings, Inc. (the “Company,” “we,” or “Great China Holdings”), through its various indirect subsidiaries, has been engaged for more than 20 years in commercial and residential real estate investment, development, sales and/or management in the city of Shenyang, Liaoning Province, in the People’s Republic of China (“PRC”).We conduct all our operation in the People’s Republic of China through our direct and indirect wholly owned subsidiaries; Shenyang Maryland International Industry Company Limited and Silverstrand International Holdings Company Limited. The Company is currently focused primarily on real estate leasing, management, and consulting activities in the city of Shenyang.There are no development projects underway at this time and no development projects were implemented during 2012.As a result of these circumstances, the Company focused on leasing and property management, which accounted for all of our revenue in 2012. Leasing and Management Services Our leasing and management services were conducted in 2012 primarily with respect to real estate projects we developed in prior years.The following is a description of those projects. ● President Building comprises three blocks of commercial buildings, including two commercial towers, situated in Shenyang City, Heping North Street, which is the financial district of Shenyang.While the original intention was to sell the office space, management subsequently decided to retain the majority of the property for leasing purposes.The buildings maintain a high occupancy rate with tenants that are primarily international companies.Great China Holdings’ head office is situated on the 25th and 26th Floors of President Building. When the President Building was built, it was one of the few commercial buildings in Shenyang that was positioned as premium commercial building.Over the years, a number of commercial buildings were built to fulfill an increasing demand.The President Building maintains its competitiveness mainly with its strong location at the financial center of Shenyang.Tenant satisfaction is closely monitored and maintained through surveys and regular networking meetings.Though minor renovations are ongoing in the Building, we anticipate no major renovations in the near future.The aggregate occupancy rate for the two towers at the end of 2011 and 2012 was 98.4% and 98.5%, respectively, ranked among the highest in Shenyang.The tenants as a whole are engaged in a variety of businesses, including real estate, foreign trade, investment, insurance, e-commerce, media, advertisement, and heath care. ● Chenglong Garden, situated in Shenyang Huang Gu District, comprises 12 blocks of modern apartments consisting of 865 residential apartments, a number of retail shops and ancillary facilities including basement car parking facilities and parks.We lease the retail shops and related commercial space, which comprise approximately 3,198 square meters of commercial space. ● The Maryland Building consists of 12,858 square meters, of which 11,310 have been sold and the remaining 1,548 square meters are held for leasing purposes. City of Shenyang Shenyang is a city of approximately 8.1 million people in Liaoning Province, located in northeastern China (Manchuria), approximately 435 miles northwest of Beijing. The largest city in northeast China, Shenyang is the economic, cultural, transportation and trade center of the region, there being eight industrial cities within a 150-kilometer radius of Shenyang. Shenyang’s Taoxian International Airport is the largest airport in northeast China, and the city also has developed railway and expressway networks.Shenyang is comprised of the following districts: (i) Heping District, better known as “Downtown”; (ii) Shen He District, just east of Downtown; (iii) Huang Gu District, situated directly north of Downtown; (iv) Da Dong District, located northeast of Downtown; (v) Tie Xi District; (vi) Yu Hong District; (vii) Dong Ling District; (viii) Su Jia Tun District; (ix) Hun Nan New District; and (x)Shen Bei New District. Shenyang is rich in industrial resources. Manufactures include heavy machinery, tractors, motor vehicles, cables, machine tools (Shenyang has one of the largest machine-tool plants in China), transformers, textiles, chemicals, paper products, medicines, and cement. Copper, zinc, and lead are also smelted in the city. Shenyang is also the seat of Liaoning University, Northeastern University, China Medical University, Shenyang Conservatory of Music, and numerous other specialized institutes. In 2012, the gross domestic product in Shenyang increased by 11%, which is 3.2% higher than the national gross domestic product. 4 Shenyang has experienced rapid renovation in urbanization since the PRC Central Government launched the “Developing the North East” Policy in 2003, and priority was given to Shenyang in the Policy. Shenyang urbanization has led to rapid and steady development in both residential construction and consumption, indicating the likelihood that the Shenyang real estate market will continue to develop and expand. Various Shenyang governmental policies aimed at implementing law and regulations and developing a business law framework have attracted both domestic and overseas investors to invest in Shenyang. In 2012, consumer spending in Shenyang reached RMB 241.7 billion.We believe this indicates Shenyang is a growing urban area with a consumer base that can sustain robust residential and commercial real estate development, sales, leasing and management.Though the current global economic slowdown has had an impact on China and Shenyang, we believe Shenyang will continue to develop at a pace faster than that of the national average. Employees The Company currently has 140 employees, 23 of whom are engaged in administration activities, and 117 of whom are engaged in property management activities. Further Information and Reports We are required to file with the Securities and Exchange Commission annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports of certain events on Form 8-K, and proxy and information statements disseminated to stockholders in connection with meetings of stockholders and other stockholder actions.Copies of these and any other materials we file with the Commission may be inspected without charge at the public reference facilities maintained by the Commission in Room 1580 – treet, N.E., Washington, D.C. 20549.Copies of all or any part of our filings may be obtained from the Public Reference Section of the SEC at treet, N.E., Washington, D.C. 20549, upon payment of the prescribed fees.The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.The Company’s filings with the Commission are also available through its web site at http://www.sec.gov. ITEM 1A.RISK FACTORS Disclosure under this item is not required of a smaller reporting company. ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.PROPERTIES General The Company, through Shenyang Maryland, was engaged in the business of developing residential and commercial real estate projects located in the city of Shenyang.In several of those projects the Company leases space for office and retail uses ● President Building comprises three blocks of commercial buildings, including two commercial towers, situated in Shenyang City, Heping North Street, which is the financial district of Shenyang.While the original intention was to sell a majority of the office buildings, management subsequently decided to retain most of the properties for leasing purposes.The buildings maintain a high occupancy rate with tenants that are primarily international companies.Great China Holdings’ head office is situated on the 25th and 26th Floors of President Building. ● Chenglong Garden, situated in Shenyang Huang Gu District, comprises 12 blocks of modern apartments consisting of 865 residential apartments, a number of retail shops and ancillary facilities including basement car parking facilities and parks.We lease the retail shops and related commercial space, which comprise approximately 3,198 square meters of commercial space. ● The Maryland Building consists of 12,858 square meters, of which 11,310 have been sold and the remaining 1,548 square meters are held for leasing purposes. 5 The President Building The Company’s President Building, which was completed in 2002, consists of three blocks of commercial towers, each built according to international construction standards, situated in Shenyang City, Heping North Street in the financial district of Shenyang.The project occupies an area of 8,126 square meters on a total construction area of 77,000 square meters, and represents an investment by the Company of RMB 582 million (approximately US$88.2 million).While the Company’s original intention was to sell a majority of the office buildings, management subsequently decided to retain most of the properties for leasing purposes.The buildings maintain a high occupancy rate with tenants who are mostly international companies.The Company’s head office is situated on the 25th and 26th Floors of President Building. In June 2007, Shenyang Maryland closed funding under a loan agreement with Shenyang City Commercial Bank (Holdings) Co., Ltd. (Zhongshan Branch) (the “Bank”) whereby the Bank agreed to loan RMB 40,000,000, or approximately US$6,420,443, to Shenyang Maryland for use in connection with renovation of the President Building, repurchase of assets from the Industrial and Commercial Bank of China and other purposes.The principal amount of the loan bears interest at the rate of 8.775% per annum.The principal has not been repaid, while the accrued interest on the loan has been repaid on time.The principal on the loan was due on June 12, 2012, but was extended by the Bank to June 12, 2013, which was another in a series of annual extensions by the bank.In addition to this loan, the Company also owes approximately US$14,734,916, to the bank, as a result of financing transactions that occurred prior to 2007.This additional loan was due October 13, 2012, but was extended by the bank to October 13, 2013, which was another in a series of annual extensions by the bank.The principal amount of the loan bears interest at the rate of 10.395% per annum.The loan agreement provides that Shenyang Maryland must notify the Bank of certain material changes in its business that may occur during the term of the loan agreement, provides for penalties in the event of various events of default, and also provides that the amount of the Loan is secured by a pledge of property owned by Shenyang Maryland, including part of the President Building, as security for payment of the loan. The total area of the President Building owned by the Company is 61,448.74 square meters, and the mortgaged area is 33,423.95 square meters.The realty tax for the President Building is 12% of the total rental income, and the total realty tax for the year 2012 was RMB 4,066,929.22 (approximately US$ 652,787.15).The mortgage details for the President Building are as follows: Lender(bank) Amount of loan (RMB: 000’s) Guaranty (President Building) Mortgaged Area Commercial Bank of China Zhongshan Branch Block A, 1st-2rd floor (axle 1-7) Block A, 8th-9th floor Block A, 11th –14th floor Block A, 17th-26th floor Block A, 3rd-4th floor, (axle 7-11) Block C, 13th – 19th Floor Total mortgaged area Chenglong Garden Chenglong Garden, situated in Shenyang Huanggu District, comprises 12 blocks of modern apartments consisting of 865 residential apartments, a number of retail shops and ancillary facilities including basement car parking facilities and parks. The project is situated near Beiling Park, schools and Hymall and Megamart.All the residential apartments were sold as of December 31, 2010 There are still 4,683.54 square meters commercial space held for lease, and a few parking lots for sale Qiyun New Village Qiyun New Village is situated along the Nanyun Riverside and consists of 347 residential units.Qiyun New Village was introduced to the real estate market in 1999.All residential properties and parking space in Qiyun New Village were sold as of December 31, 2012. The company continues to hold approximately 2,185.97 square meters of retail space for lease. The Maryland Building The Maryland Building is 12,858 square meters in size of which 11,310 square meters have been sold and other remaining 1,548 square meters are held for leasing purposes. 6 ITEM 3.LEGAL PROCEEDINGS We are the subject of certain legal matters that we consider incidental to our business activities.It is the opinion of management that the ultimate disposition of these matters will not have a material impact on our financial position, liquidity or results of operations. ITEM 4.MINE SAFETY DISCLOSURES The disclosure required by this Item 4 is not applicable to the Company’s business. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information The common stock of Great China Holdings trades in the over-the-counter market under the symbol “GCIH.”The following table sets forth for the respective periods indicated the prices of the common stock in the over-the-counter market, as reported and summarized on the OTC Bulletin Board.Such prices are based on inter-dealer bid and ask prices, without markup, markdown, commissions, or adjustments and may not represent actual transactions. Calendar Quarter Ended High Bid ($) Low Bid ($) March 31, 2011 June 30, 2011 September 30, 2011 December 31, 2011 March 31, 2012 June 30, 2012 September 30, 2012 December 31, 2012 Dividends We did not make any distributions to shareholders in 2012 or 2011.Our present intention is to retain any earnings for use in our business activities, so it is not expected that any dividends on the common stock will be declared and paid in the foreseeable future. Security Holders At March 29, 2013, there were approximately 157 holders of record of our common stock. Equity Compensation Plans As of December 31, 2012, there were no equity securities authorized for issuance under any of our compensation plans. Repurchases of common stock There were no repurchases of equity securities by Great China Holdings in the fourth quarter of 2012. ITEM 6.SELECTED FINANCIAL DATA Disclosure under this item is not required of a smaller reporting company. 7 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (1)Caution Regarding Forward-Looking Information The following discussion and analysis should be read in conjunction with our consolidated financial statements prepared in accordance with accounting principles generally accepted in the USA. Unless otherwise indicated, references in this discussion to “we”, “our” and “us” are to Great China International Holdings, Inc., and its subsidiaries. Any statements in this discussion that are not historical facts are forward-looking statements that involve risks and uncertainties; actual results may differ from the forward-looking statements.Sentences or phrases that use such words as “believes”, “anticipates”, “plans”, “may”, “hopes”, “can”, “will”, “expects”, “is designed to”, “with the intent”, “potential” and others indicate forward-looking statements, but their absence does not mean that a statement is not forward-looking.This information may involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from the future results, performance or achievements expressed or implied by any forward-looking statements.We do not undertake any obligation to publicly release the results of any revisions to these forward-looking statements that may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. (2)Executive Summary Great China International Holdings, through its various subsidiaries, is or has been engaged in commercial and residential real estate leasing, management, consulting, investment, development and sales.We conduct all our operation in the People’s Republic of China through our direct and indirect wholly owned subsidiaries; Shenyang Maryland International Industry Company Limited and Silverstrand International Holdings Company Limited. (3)Results of Operations Comparison of operations for the 12-month periods ended December 31, 2012 and 2011: The Company incurred a net loss of $2,326,526 for the year ended December 31, 2012, achange of $5,515,053, or 173%, compared with the net income of 3,188,527, in 2011.Components resulting in this increase are discussed below. Sales revenues increased by $243,118 or 3.42% from $7,108,668 for 2011 to $7,351,786 for 2012.For 2012 both the rental income and management fee income increased from 2011.Rental income increased by $171,294 or 3.34% from $5,129,695 in 2011 to $5,300,989 in 2012, which is largely attributable to the Company increasing rental rates in 2012.Management fee income increased by $71,825 or 3.63% from $1,978,973 for 2011 to $2,050,798 for 2012. There is no meaningful change of cost of revenue for 2012 compared with same period of 2011; it is $6,291,369 and $6,176,659 in 2012 and 2011 respectively. The gross profit for the rental business was 10% and 8% in 2012 and 2011, respectively.This increase is attributed to an increase of rental fees while the cost of revenue for the rental business remained unchanged.The gross profit for the management business essentially remained unchanged; at 25.07% and 25.66% in 2012 and 2011, respectively. Selling expenses decreased by $15,137 or 21.09% from $71,787 for 2011 to $56,650 for 2012, this is attributed to a decrease in bonus compensation paid to employees in 2012 compared to 2011. General and administrative expenses decreased by $48,061, or 2.56% from $1,876,688 for 2011 to $1,828,627 for 2012.The decrease is a result of cost savings measures. Depreciation expense decreased by $16,753 or 15.85% from $105,667 for 2011 to $88,914 for 2012.This decrease was mainly due to the Company’s disposal of some fixes assets in 2012. Interest and finance costs increased by $75,284 or 3.72% from $2,023,340 for 2011 to $2,098,624 for 2012, which is primarily a result of the Company accruing more interest cost in 2011 than 2012 and exchange rate differences. The Company earned $1,047,959 and $476,265 income from disposal of parking lots in 2011 and 2012 respectively, which decreased by $571,694 or 55%. The Company had an $5,049,321 of income, from a tax on the Silvertrand Company being determined to be non-applicable in 2011, but there is no similar event in 2012. 8 (4)Cash Flow Discussion Net cash flows provided by operating activities for 2012 and 2011 were $765,571and $1,588,834, respectively.The decrease amounted to $823,263 or 52%, which was due to the below factors: The main factor was the Company’s disposal of parking lots and non-applicable tax of Silvertrand Company in 2011, which earned $1,047,959 and $5,049,321 respectively, compared to 2012 in which the Company earned $476,265 from the disposal of parking lots and nothing from non-applicable tax of Siverstrand. Net cash flows used in investing activities for the year of 2012 were not significant. Net cash flows from financing activities were negative $1,109,614 and negative $5,132,960 during 2012 and 2011, respectively. The decrease is due to the Company made loans to third party substantially less in 2011 compared to 2012. (5)Liquidity and Capital Resources Current liabilities exceeded current assets by $28,131,960 as of December 31, 2012.The Short Term Loans amounted to $21,155,359, the loan accounted for about 75% of the working capital deficit.They are bank loans due in June 2013 and October 2013, respectively, and secured by the Company’s real estate assets. It has become common practice in China, for banks and companies to renegotiate loan extensions on an annual basis.This is driven by the ever changing banking regulatory environment and a situation where banks are becoming more conservative. Under the circumstances, most lending banks have usually worked closely with borrowers for loan extension or restructuring within the administrative guidelines of the government. As State policies are issued outside the control of the banks in China and form part of the macro and micro-economic measures, many bankers and their customers work together to deal with the situation provided the borrowers are responsible. (6)Contractual Obligations The following table was a summary of the Company’s contractual obligations as of December 31, 2012: Total Less than one year 1-3 Years Thereafter Short-Term Debt $ $ $ - $ - Long-Term Debt - Amounts due to related parties - Construction commitments - Total Contractual Cash Obligations $ - Recent accounting pronouncements In February 2013, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU") 2013-02, which requires entities to present information about significant items reclassified out of accumulated other comprehensive income (loss) by component either on the face of the statement where net income is presented or as a separate disclosure in the notes to the financial statements. This ASU is effective for the Company in the first quarter of fiscal 2014. We do not expect the adoption will have a significant impact on our consolidated financial statements. In July 2012, the FASB issued ASU 2012-02, which amends how companies test for impairment of indefinite-lived intangible assets. The new guidance permits a company to assess qualitative factors to determine whether it is more likely than not that the fair value of an indefinite-lived intangible asset is less than its carrying amount as a basis for determining whether it is necessary to perform the annual impairment test. The ASU is effective for the Company in the first quarter of fiscal 2014. We do not expect the adoption will have a significant impact on our consolidated financial statements. 9 ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Disclosure under this item is not required of a smaller reporting company. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Great China Holdings’ financial statements appear at the end of this report beginning with the Index to Financial Statements on page F-1, following page 18. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 9A.CONTROLS AND PROCEDURES Disclosure Controls and Procedures We maintain disclosure controls and procedures (as defined in Rules 13a-15(e) under the Exchange Act) that are designed to ensure that information that would be required to be disclosed in Exchange Act reports is recorded, processed, summarized and reported within the time period specified in the SEC's rules and forms, and that such information is accumulated and communicated to our management, including to the Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure.As required by Rule 13a-15 under the Exchange Act, under the supervision and with the participation of our management, including our Chief Executive Officer and our Chief Financial Officer, we evaluated the effectiveness of the design and operation of our disclosure controls and procedures as of December 31, 2011.Based on that evaluation, our management concluded that our disclosure controls and procedures were effective as of December 31, 2011. Management’s Annual Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting for the company. Internal control over financial reporting is a process to provide reasonable assurance regarding the reliability of our financial reporting for external purposes in accordance with accounting principles generally accepted in the United States of America. Internal control over financial reporting includes maintaining records that in reasonable detail accurately and fairly reflect our transactions; providing reasonable assurance that transactions are recorded as necessary for preparation of our financial statements; providing reasonable assurance that receipts and expenditures of company assets are made in accordance with management authorization; and providing reasonable assurance that unauthorized acquisition, use, or disposition of company assets that could have a material effect on our financial statements would be prevented or detected on a timely basis. Because of its inherent limitations, internal control over financial reporting is not intended to provide absolute assurance that a misstatement of our financial statements would be prevented or detected. Management conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this evaluation, management concluded that the company's internal control over financial reporting was effective as of December 31, 2011. There were no changes in our internal control over financial reporting during the quarter ended December 31, 2011 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 10 This Annual Report on form 10-K does not include an attestation report of the Company's registered public accounting firm regarding internal control over financial reporting. Management's report was not subject to attestation by the Company's registered public accounting firm pursuant to the rules of the Securities and Exchange Commission that permit the company to provide only management's report in this Annual Report. Changes in Internal Controls There have been no changes in our internal control over financial reporting during the year ended December 31, 2011 that have materially affected, or are reasonably likely to materially affect, our internal controls over financial reporting. ITEM 9B.OTHER INFORMATION None. PART III ITEM 10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Directors and officers Set forth in the table below are the names, ages and positions of our current directors and executive officers.None of our directors or executive officers has any family relationship to any other director or executive officer. Name Age Position Since Jiang Peng 49 Chairman of the Board of Directors Sun Dongqing 42 Director and Chief Financial Officer All executive officers are elected by the board and hold office until their successors are duly elected and qualified.Each director is elected by the stockholders and serves until resignation or election of a successor by the stockholders. Biographies The following is information on the business experience of each of the officers Jiang Peng was appointed as a director and as Chairman of the Board in May 2008.Prior to this appointment, he had served in the previous five years as Chairman as General Manager of Shenyang Maryland, a subsidiary of Great China Holdings, where he played a key role in the development of several of our large real estate projects, including Chenglong Garden, Qiyun New Village and the President Building.Jiang Peng is the brother of our largest shareholder, Frank Jiang, and was formerly a Director of the Company from July 2005 to July 2006.Mr. Jiang’s long experience with the operations of the Company, specifically, and with the real estate business in the Shengyang market, generally, makes him particularly well qualified to serve as a director and manage the present operations and future development of the Company. Sun Dongqing has served as a Director and as Chief Financial Officer since May 2008.She graduated from Northeast University in 1991 with a major in Accounting and began her career in 1992 with the Company’s affiliate, Maryland International Industry Co., Ltd. During the period 2003-2004, she was Chief Accountant of Shenyang Maryland International Industry Co., Ltd., real estate development branch, responsible for cost accounting, control, tax inspection and coordination with Shenyang Maryland’s subsidiaries.From 2005 until her appointment as our Chief Financial Officer, she was Financial Manager of Shenyang Maryland International Industry Co., Ltd. and President Building Management Centre, in charge of the affairs involving, among other things, domestic industry and commerce, taxation, and foreign exchange.Ms. Sun’s long experience with the operations of the Company her substantial education and experience with financial and tax matters related to the real estate business in the PRC make her well qualified to serve as a director and manage the present operations and future development of the Company. 11 Audit Committee; Financial Expert The Board of directors has not established an audit committee, so the entire Board of Directors performs the functions associated with an audit committee, including, evaluating financial reporting matters, monitoring internal controls, compliance with internal financial policies, and engaging the registered independent accounting firm to audit the financial statements of Great China Holdings.None of our directors are independent under the definition set forth in Rule 5605(a)(2) of the NASDAQ Listing Rules.The Board of Directors has determined that Sun Dongqing is an “audit committee financial expert” within the meaning of Item 407(d)(5) of Regulation S-K. Director Nominations The Board of Directors has not made any changes to the procedures by which security holders may recommend nominee’s to our Board of Directors. Board Leadership Structure Our Chairman of the Board also performs the functions and duties normally associated with a principal executive officer.The Board of Directors does not have a lead independent director.In light of the Company’s level of operations at present and its status as a smaller reporting company, the Board believes the Company’s current leadership structure is appropriate.All of our Board members are engaged directly and regularly in the operations of the Company, so we believe the Board is exposed to, or has the opportunity to discover and evaluate, all areas of meaningful risk pertaining to the Company’s operations and to manage those risks at acceptable levels for the Company. Code of Ethics Great China Holdings has adopted a Code of Ethics applicable to its Chief Executive Officer and Chief Financial Officer, a copy of which will be provided to any person, free of charge, upon request.A request for a copy of the Code of Ethics should be in writing and sent to Ms. Lang Lang, Great China International Holdings, Inc., C Site 25-26F President Building, No. 69 Heping North Street, Heping District, Shenyang 110003, The People’s Republic of China. Compliance with Section 16(a) of the Exchange Act Section 16(a) of the Securities Exchange Act of 1934 requires executive officers and directors, and persons who beneficially own more than 10% of Great China Holdings’ common stock, to file initial reports of ownership and reports of changes in ownership with the Securities and Exchange Commission. Executive officers, directors and greater than 10% beneficial owners are required by Securities and Exchange Commission regulations to furnish Great China Holdings with copies of all Section 16(a) forms they file. Based solely on Great China Holdings’ review of copies of such reports and representations from Great China Holdings’ executive officers and directors, and greater than ten-percent beneficial owners, Great China Holdings believes that its executive officers and directors complied with all Section 16(a) filing requirements during the fiscal year ended December 31, 2012. ITEM 11.EXECUTIVE COMPENSATION Summary Compensation Table Name and Principal Position Year Salary($) All Other Compensation($) Total($) Jiang Peng (1) Chairman of the Board Sun Dongqing, CFO (2) 12 Discussion of Summary Compensation Table For his service as Chairman of the Board, Mr. Jiang was paid a monthly salary of 66,667 RMB (approximately US$10,701) in 2012. We entered into a standard form employment agreement with Sun Dongqing in 2008, which provided for an initial term of two years and has been renewed annually since 2010.Pursuant to the agreement the Company agreed to pay her a base salary of 8,000 RMB (approximately US$1,284) per month in 2012. Outstanding Equity Awards There are no outstanding equity awards held by our named executive officers at December 31, 2012. Director Compensation Table There was not compensation paid to our directors in addition to the amounts described above. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The following table sets forth as of March 29, 2013, the number and percentage of the outstanding shares of common stock which, according to the information supplied to Great China International, were beneficially owned by (i) each person who is currently a director, (ii) each executive officer, (iii) all current directors and executive officers as a group, and (iv) each person who, to our knowledge, is the beneficial owner of more than 5% of the outstanding common stock. Name and Address Number of Shares Percent of Class Frank Jiang C Site 25-26F President Building No. 69 Heping North Street, Heping District Shenyang 110003, People’s Republic of China Jiang Peng C Site 25-26F President Building No. 69 Heping North Street, Heping District Shenyang 110003, People’s Republic of China Sun Dongqing C Site 25-26F President Building No. 69 Heping North Street, Heping District Shenyang 110003, People’s Republic of China 0 -0- All executive officers and directors as a group (2 persons) (1)Includes 67,000 shares held indirectly by Frank Jiang’s wife. (2)Includes 30,000 shares held indirectly by Jiang Peng’s wife. ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE Director Independence None of our Directors have been determined to be independent under the definition set forth in Rule 5605(a)(2) of the NASDAQ Listing Rules. Great China International has not adopted any policy regarding review of transactions with related persons beyond what is provided for in the Nevada Revised Statutes pertaining to corporations.The statutes provide that no contract or transaction between Great China International and one or more of its directors or officers, or between Great China International and any other corporation, firm, association, or other organization in which one or more of its directors or officers are directors or officers or are financially interested, shall be void or voidable solely for this reason, or solely because the director or officer is present at or participates in the meeting of the Board of Directors or committee that authorizes or approves the contract or transaction, or because their votes are counted for such purpose, provided that: 13 the material facts as to his, her, or their relationship or interest and as to the contract or transaction are disclosed or are known to the Board of Directors or the committee and noted in the minutes, and the Board of Directors or committee, in good faith, authorizes the contract or transaction in good faith by the affirmative vote of a majority of disinterested directors, even though the disinterested directors are less than a quorum; the material facts as to his, her, or their relationship or interest and as to the contract or transaction are disclosed or are known to the shareholders entitled to vote thereon, and the contract or transaction is specifically approved or ratified in good faith by the majority of shares entitled to vote, counting the votes of the common or interested directors or officers; or the contract or transaction is fair as to Great China International as of the time it is authorized or approved. ITEM 14.PRINCIPAL ACCOUNTANT FEES AND SERVICES Great China Holdings paid or accrued the following fees in each of the prior two fiscal years to its principal accountant: Year ended December 31, Year ended December 31, 1.Audit fees $ $ 2.Audit-related fees -0- 3.Tax fees -0- -0- 4.All other fees -0- -0- Totals $ $ Great China Holdings has no formal audit committee.However, as defined in Sarbanes-Oxley Act of 2002, the entire Board of Directors is Great China International’s de facto audit committee. In discharging its oversight responsibility as to the audit process, the Board obtained from the independent auditors a formal written statement describing all relationships between the auditors and Great China Holdings that might bear on the auditors’ independence as required by Independence Standards Board Standard No. 1, “Independence Discussions with Audit Committees.”The Board discussed with the auditors any relationships that may impact their objectivity and independence, including fees for non-audit services, and satisfied itself as to the auditors’ independence.The Board also discussed with management, the internal auditors, if any, and Great China International’s independent auditors the quality and adequacy of Great China Holdings’ internal controls.The Board reviewed with the independent auditors their management letter on internal controls, if one was issued by Great China Holdings’ auditors. The Board discussed and reviewed with the independent auditors all matters required to be discussed by auditing standards generally accepted in the United States of America, including those described in Statement on Auditing Standards No. 61, as amended, “Communication with Audit Committees”. The Board reviewed the audited consolidated financial statements of Great China Holdings as of and for the years ended December 31, 2012 and 2011, with management and the independent auditors.Management has the sole ultimate responsibility for the preparation of Great China International’s financial statements and the independent auditors have the responsibility for their examination of those statements. Based on the above-mentioned review and discussions with the independent auditors and management, the Board of Directors approved Great China International’s audited financial statements and recommended that they be included in its Annual Report on Form 10-K for the year ended December 31, 2012, for filing with the Securities and Exchange Commission. 14 ITEM 15.EXHIBITS AND FINANCIAL STATEMENT SCHEDULES The following documents are included as exhibits to this report pursuant to Item 601 of Regulation S-K: Exhibit No. Title of Document Articles of Incorporation (1) Articles of Amendment effective September 15, 2005 (2) Bylaws (1) Loan Agreement dated June 18, 2007 between Shenyang Maryland International Industry Co., Ltd. and Shenyang City Commercial Bank (Holdings) Co., Ltd, Zhongshan Branch (2) Loan Pledge Agreement dated June 18, 2007 between Shenyang Maryland International Industry Co., Ltd. and Shenyang City Commercial Bank (Holdings) Co., Ltd, Zhongshan Branch (2) Employment Agreement executed on May 22, 2008 between Great China International Holdings, Inc. and Dongqing Sun (3) Code of Ethics (4) List of Subsidiaries Certification of Chief Executive Officer Certification of Chief Financial Officer Certifications of Chief Executive Officer and Chief Financial Officer These exhibits are incorporated herein by this reference to our registration statement on Form 10-SB, filed with the Securities and Exchange Commission on August 21, 1997. These exhibits are incorporated herein by this reference to the Company’s Current Report on Form 8-K filed with the Securities and Exchange Commission on June 25, 2007. This exhibit is incorporated herein by this reference to the Company’s Current Report on Form 8-K filed with the Securities and Exchange Commission on May 29, 2008. As stated elsewhere in this annual report, the Company makes its Code of Ethics available in the manner provided for in Item 406(c)(3) of Regulation S-K. 15 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GREAT CHINA INTERNATIONAL HOLDINGS, INC. Date: April 15, 2013 By /s/ Jiang Peng Jiang Peng, Chairman of the Board (Principal Executive Officer) Date: April 15, 2013 By /s/ Sung Dongqing Sung Dongqing, Chief Financial Officer (Principal Financial and Accounting Officer) In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date: April 15, 2013 /s/ Jiang Peng Jiang Peng, Director Date: April 15, 2013 /s/ Sung Dongqing Sung Dongqing, Director 16 INDEX TO FINANCIAL STATEMENTS Consolidated Financial Statements Great China International Holdings, Inc. Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Operations F-4 Consolidated Statements of Stockholders’ Equity F-5 Consolidated Statements of Cash Flows F-6 Notes to the Consolidated Financial Statements F-7 F-1 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders of Great China International Holdings, Inc. and subsidiaries We have audited the accompanying consolidated balance sheets of Great China International Holdings, Inc. and subsidiaries, as of December 31, 2012 and December 31, 2011, and the related consolidated statements of operation, stockholders' equity, and cash flows for the years ended December 31, 2012 and 2011. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Great China International Holdings as of December 31, 2012 and 2011 and the results ofits operations and its cash flows for the years ended December 31, 2012 and 2011 in conformity with accounting principles generally accepted in the United States of America. The Company's consolidated financial statements are prepared using the generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has a working capital deficit of $28,131,960 and $27,643,654 as of December 31, 2012 and 2011 respectively.Inaddition, the Company has negative cash flow for each of the two years in the period ended December 31, 2012 of $366,882 and $3,289,571 respectively.These factors as discussed in Note 3 to the financial statements, raises substantial doubt about the Company's ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/Kabani& Company, Inc. Certified Public Accountants Los Angeles, California April 15, 2013 F-2 GREAT CHINA INTERNATIONAL HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2, 2011 December 31, 2012 December 31, 2011 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net - Other receivable, net Total current assets Long-term loan receivable Property and equipment, net Rental property, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Bank loans $ $ Accounts payable Accrued expenses Other payable Payable to disposed subsidiaries Advances from tenants Taxes payable Total current liabilities Total liabilities Stockholders' equity: Common stock,$.001 par value 50,000,000 shares authorized, 11,759,966issued and outstanding as of Dec. 31 2012 and Dec. 31,2011 Additional paid in capital Statutory reserve Accumulated other comprehensive income Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are integral part of these audited consolidated financial statements. F-3 GREAT CHINA INTERNATIONAL HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME/(LOSS) FOR THE YEARS ENDED DECMBER 31, 2 December 31, 2012 2011 Revenues Rental income $ $ Management fee income Total revenues Cost of revenues Rental cost Management fee cost Total cost Gross profit Operation expenses Selling expenses General and administrative expenses Depreciation and amortization Total operation expenses Loss from operations Other income (expense) Disposal of parking lots income Other income, net Interest and finance costs Total other income, net Loss before income taxes Benefit from income taxes - Net (loss) income Other comprehensive (loss) income: Foreign currency translation adjustment Comprehensive (loss) income $ $ (Loss) earningsper share Basic $ $ Diluted $ $ Weighted average number of shares outstanding Basic Diluted Basic and diluted earnings per share are the same because there is no dilutive effect. The accompanying notes are integral part of these audited consolidated financial statements. F-4 GREAT CHINA INTERNATIONAL HOLDINGS, INC. AND SUBSIDIARIES STATEMENTS OFCONSOLIDATED STOCKHOLDERS' EQUITY FOR THE YEARS ENDED DECEMBER 31, 2012, 2 (AUDITED) Accumulated Retained Additional Other Earnings/ Total Common Stock Paid in Comprehensive Statutory (Accumulated Stockholders' Shares Amount Capital Income Reserve Deficit) Equity Balance, December 31, 2010 $ Net income for the year ended December 31, 2011 - Foreign currency translation adjustment - Balance, December 31, 2011 $ Net lossfor the year ended December 31, 2012 - Foreign currency translation adjustment - Balance, December 31, 2012 $ The accompanying notes are integral part of these audited consolidated financial statements. F-5 GREAT CHINA INTERNATIONAL HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 December 31, 2012 2011 Cash flows from operating activities: Net (loss) income $ $ Adjustments to reconcile net loss tonet cash provided by operating activities: Net cash provided by operating activities Depreciation and amortization Relief of income tax payable - Provision for doubtful accounts - Changes in operating assets and liabilities: Accounts receivable and other receivable Advances to suppliers Accounts payable and accrued expenses Advances from buyers Income and other taxes payable Net cash provided by operating activities $ $ Cash flows from investing activities: Purchases of property & equipment Net cash used in investing activities $ $ Cash flows from financing activities: Loans repayment - Increase of loansreceivable Net cash used in financing activities $ $ Effect of exchange differences Net decrease in cash and cash equivalents $ $ Cash and cash equivalents, beginning of period $ $ Cash and cash equivalents, end of period $ $ supplemental disclosures of cash flow information: Interest paid $ $ Income taxes
